RICHARDSON, P. J.,
dissenting.
In my opinion, the error upon which the majority bases its holding was harmless, and I would therefore affirm the judgment.
There was evidence before the jury that, at the time of plaintiffs injury, the signs read “HOT WATER” and contained no additional cautionary or explanatory language. As defendant acknowledges in a different context, “it goes without saying that it was feasible to add a few words to these signs.” See also Van Gordon v. PGE Co., 59 Or App 740, 754, 652 P2d 817 (1982) (separate opinion of Van Hoomissen, J.) Hence, independently of the evidence that the language of the signs was in fact changed, the jury knew what the signs said and did not say when plaintiff was injured and the jury also knew that the signs could easily have been changed to say more.
There was no evidence that defendant was aware of plaintiffs injury when it changed the signs. The most damaging inference against defendant that the jury could draw from the inadmissible evidence was that defendant realized in the abstract that stronger warning language would be a better guarantor of safety than the original language. The jury could *139have drawn the same inference from other evidence which was properly before it. The rationale for the rule excluding evidence of “subsequent repairs,” that they constitute an “implied admission” of responsibility for an earlier event, therefore has no realistic application to the facts here.
Moreover, the change in the wording of the signs was essentially irrelevant to any factual issue in the case. The location of the signs was the issue. Plaintiffs grandmother testified that she did not see the signs before the accident occurred. An employe of defendant testified to the effect that the signs could be seen from the route plaintiff and his grandmother followed to the water, but that the wording on them probably was not visible from that vantage point. I consider it virtually impossible that the jury ascribed weight to the sufficiency of the words on the signs rather than to the fact the words were not and could not be seen by plaintiffs grandmother.
It may be that the rule excluding evidence of subsequent repairs should seldom be a basis for reversing a fury’s verdict. The premise of the rule is that, if evidence of post-accident repairs were admissible, tortfeasors would be discouraged from making repairs, because a factfinder might infer an acknowledgment of antecedent responsibility from the remedial action. Stated otherwise, the rule hypothesizes that the average tortfeasor would rather cause further injury and incur further liability than have an implied admission of culpability attributed to him because he corrected the condition that led to the first injury. The hypothesis is a poor commentary on human nature: it presumes that economic stupidity and injurious intent are general characteristics. Reasonable jurors might be far less likely to infer an “admission” from the making of a repair than the jurists who devised the evidentiary rule surmised. Indeed, a jury might be more likely to find the defendant to be praiseworthy for his remedial efforts.
In any event, it is unnecesary to speculate here whether jurors would ever be likely to draw the improper inference. For the reasons I have stated, there was simply nothing before the jury in this case from which it reasonably could infer that the change in the signs was an admission by defendant that it was responsible for something it did not know had happened.